          Case 4:19-cv-00673-MWB Document 21 Filed 06/11/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VALLEY VIEW LAND & CATTLE                            No. 4:19-CV-00673
COMPANY, LLC
                                                     (Judge Brann)
                Plaintiff,

        v.

TOWER HILL ANGUS, LLC

               Defendant.

                                 MEMORANDUM OPINION

                                     JUNE 11, 2020

I.      BACKGROUND AND DISCUSSION

        Plaintiff Valley View Land & Cattle Company, LLC has brought contract

claims against Defendant Tower Hill Angus, LLC. Valley View claims that Tower

Hill breached a contract concerning the purchase and delivery of certain herds of

cattle.1 Along with the breach claims, Valley View brings claims of conversion

and quantum meruit concerning a herd that Valley View allegedly delivered to

Tower Hill.2 Tower Hill filed an Answer and brought counterclaims for breach of

contract and unjust enrichment / quantum meruit.3 The case has been pending for

about fourteen months.




1
     See Doc. 1-1 at ¶¶ 31-37.
2
     See Doc. 1-1 at ¶¶ 38-55.
3
     See Doc. 7 at ¶¶ 69-88.
          Case 4:19-cv-00673-MWB Document 21 Filed 06/11/20 Page 2 of 4




        On June 9, 2020, two days ago, Valley View filed an “emergency motion to

preserve status quo”—put another way, a motion for a preliminary injunction.4

According to Valley View, Tower Hill has “advised that it intended to sell all of

the cattle involved in this action at auction for slaughter.”5 Valley View requests

that the Court enter an order directing Tower Hill to withhold eight head of cattle

(of which Valley View claims full or one-half ownership) from the auction.6

According to Valley View, the Court should enter this order because “the value of

the Eight Head as breeding stock” is “substantially in excess of five hundred

dollars” per head, and the Eight Head, at auction, would only get “approximately

five[] hundred dollars” per head.7 Valley View provides no other rationale for the

Court’s entry of this preliminary injunctive relief.8

        Where’s the beef? Or, perhaps, where’s the harm? Valley View has not

shown that “it would be irreparably injured by denial” of a preliminary injunction.9

“The irreparable harm requirement is met if a plaintiff demonstrates a significant

risk that he or she will experience harm that cannot adequately be compensated

after the fact by monetary damages.”10 Here, the only harm that Valley View

4
     See Doc. 19; Glaster v. Fed. Bop-Inmate Designation, No. CIV. 3:CV-08-0193, 2009 WL
     2485755, at *1 (M.D. Pa. Aug. 13, 2009) (“A court issues a preliminary injunction in a
     lawsuit to preserve the status quo and prevent irreparable harm until the court has an
     opportunity to rule on the lawsuit’s merits.”).
5
     Doc. 19 at ¶ 4.
6
     Doc. 19 at ¶ 7, p. 3.
7
     Doc. 19 at ¶¶ 11-12.
8
     See generally Doc. 19.
9
     S.I. Handling Sys., Inc. v. Heisley, 753 F.2d 1244, 1254 (3d Cir. 1985).
10
     Adams v. Freedom Forge Corp., 204 F.3d 475, 484-85 (3d Cir. 2000).
                                                 -2-
          Case 4:19-cv-00673-MWB Document 21 Filed 06/11/20 Page 3 of 4




alleges is “monetary damages”—the alleged difference in value between the Eight

Head as breeding stock and the Eight Head’s sale price at auction. If a claimed

injury is “purely economic in nature and thus compensable in money,” in order for

a court to find irreparable injury, the movant must make a showing that “the injury

[was] of a peculiar nature, so that compensation in money cannot atone for it.”11

Valley View has made no such showing here.12

        There are other facial deficiencies with Valley View’s motion. For example,

Valley View does not discuss the other three factors I must balance in “considering

a motion for preliminary relief”: “whether the movant has shown a reasonable

probability of success on the merits”; “whether granting preliminary relief will

result in even greater harm to the nonmoving party”; and “whether granting

preliminary relief will be in the public interest.”13




11
     Morton v. Beyer, 822 F.2d 364, 372 (3d Cir. 1987), holding modified by Am. Tel. & Tel. Co.
     v. Winback & Conserve Program, Inc., 42 F.3d 1421 (3d Cir. 1994)
12
     Valley View makes only a conclusory allegation, which Tower Hill denies, that “Tower Hill
     will be unable to satisfy any judgment that may be entered against it in this action.” Doc. 19
     at ¶ 13, Doc. 20 at ¶ 13. See Temple v. Cleve Her Many Horses, 163 F. Supp. 3d 602, 628
     (D.S.D. 2016) (besides movant’s “conclusory assertion,” “the court received no evidence
     demonstrating [movant] would be irreparably injured as a result of the impoundment and
     sale of the cattle”) (emphasis in original).
13
     See Doc. 19; SI Handling Sys., Inc. v. Heisley, 753 F.2d 1244, 1254 (3d Cir. 1985).
                                                  -3-
           Case 4:19-cv-00673-MWB Document 21 Filed 06/11/20 Page 4 of 4




II.      CONCLUSION

         Valley View’s Motion is DENIED. Accompanying this Memorandum

Opinion is the Court’s grant of Tower Hill’s Proposed Order.14



                                             BY THE COURT:



                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




14
      Doc. 20-1.
                                       -4-
